DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art of Record fails to teach nor suggest the claimed combination of a storage control device configured to operate as one of a plurality of storage control devices in a distributed storage system, the distributed storage system being configured to distributively arrange each of a plurality of pieces of divided data in at least a part of the plurality of storage control devices, the plurality of pieces of divided data being created by dividing original data as claimed, in combination with filling each of the one or more of third areas with dummy data without obtaining a remaining divided data of the plurality of pieces of divided data other than the first divided data item, and create reproduction data by using the storage space that has: the first area storing the management information, the second area storing the first divided data, and the one or more of third areas filled with the dummy data, to reproduce a part of the original data corresponding to the first divided data item from the reproduction data.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. [US 11,138,080]; Apparatus and method for reducing cell disturb in an open block of a memory system during a recovery procedure; discloses programming dummy data in the process of restoring data [Abstract]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIDYS ROJAS/Primary Examiner, Art Unit 2133